           Case 2:20-cv-01707-RSM-JRC Document 20 Filed 04/21/21 Page 1 of 2




 1                                                                The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                           UNITED STATES DISTRICT COURT
13                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15
16   NINTENDO OF AMERICA, INC.,                         NO. 2:20-cv-01707-RSM-JRC
17
18                      Plaintiff,                      DECLARATION OF SERVICE
19
20           v.
21
22   LE HOANG MINH, d/b/a WINMART,
23
24                      Defendants.
25
26
27
28          The undersigned declares under penalty of perjury under the laws of the State of
29
30   Washington that on April 15, 2021, I caused true and correct copies of the Final Judgment and
31
32   Permanent Injunction (Dkt. 18) and Judgment in a Civil Case (Dkt. 19) in this action to be served
33
34   via email to defendant Le Hoang Minh at minhkayak43@gmail.com.
35
36
37
38
39
40
41
42
43
44
45
     DECLARATION OF SERVICE                   -1                   Pirkey Barber PLLC
     No. 2:20-cv-01707-RSM-JRC                                     1801 E. 6th Street, Suite 300
                                                                   Austin, TX 78702
                                                                   (512) 322-5200
                                                                                                   
           Case 2:20-cv-01707-RSM-JRC Document 20 Filed 04/21/21 Page 2 of 2




 1          DATED this 21st day of April, 2021.
 2
 3                                          PIRKEY BARBER PLLC
 4                                          Attorneys for Plaintiff Nintendo of America Inc.
 5
 6                                          By     s/ Christopher M. Weimer
 7                                                Christopher Weimer, Admitted Pro Hac Vice
 8                                                Travis R. Wimberly, Admitted Pro Hac Vice
 9                                                1801 East 6th Street, Suite 300
10                                                Austin, TX 78702
11                                                512.322.5200
12                                                cweimer@pirkeybarber.com
13                                                twimberly@pirkeybarber.com
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
     DECLARATION OF SERVICE                 -2                  Pirkey Barber PLLC
     No. 2:20-cv-01707-RSM-JRC                                  1801 E. 6th Street, Suite 300
                                                                Austin, TX 78702
                                                                (512) 322-5200
                                                                                                
